Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cory Collins petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his 18 U.S.C. § 3582(c)(2) (2012) motion. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied Collins’ motion on August 19, 2014. Accordingly, because the district court has recently decided Collins’ case, we deny the mandamus petition as moot. We dispense with-oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.